Citation Nr: 1712319	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including as secondary to or aggravated by service-connected disorders. 

2.  Entitlement to service connection for a left knee disability, including as secondary to or aggravated by service-connected disorders.

3. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to April 1975 with additional duty in the Army National Guard. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This appeal was previously before the Board in June 2011 and December 2013, at which times it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development. The AOJ has complied with the remand directives.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The Veteran's right knee disorder is not related to service and is not secondary to or made worse by a service-connected disorder.  Arthritis was first shown years post-service.

2.  The Veteran's left knee disorder is not related to service and is not secondary to or made worse by a service-connected disorder.  Arthritis was first shown years post-service.

3.  The Veteran's combined disability evaluation is 40 percent throughout the appeal period; he does not meet the schedular criteria for TDIU, and the competent evidence does not demonstrate that his service-connected disabilities alone render him unable to obtain and retain substantially gainful employment.  He is compensated for a low back disorder, with left hip pathology currently rated noncompensably disabling.


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability was not incurred in or aggravated by service, arthritis may not be so presumed, and a right knee disorder is not proximately due to, the result of, or aggravated by a service connected disorder. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The Veteran's left knee disability was not incurred in or aggravated by service, arthritis may not be so presumed, and a left knee disorder is not proximately due to, the result of, or aggravated by a service connected disorder. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2009 and June 2011, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA adequate examinations in January 2009, December 2011, and September 2014.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded these claims in June 2011 and December 2013 in order for the AOJ to afford the Veteran VA examinations and to obtain outstanding treatment records.  The AOJ has complied with the remand directives.   

There is no evidence that additional records have yet to be requested, or that additional examinations are in order, and there has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

Law and analysis

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303 (a). 

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As the Veteran's claims for service connection potentially include arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303 (b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may also be granted where there is incurred a disease or injury that is proximately due to or the result of a service connected disability.  38 C.F.R. § 3.310(a).  To the extent a service connected disability causes aggravation of an additional disability, service connection may be granted for the extent of the aggravation.  38 C.F.R. § 3.310(b).

Service treatment records show the Veteran was involved in a motor vehicle accident in July 1977.  He complained of right knee pain in February 1978 and was diagnosed with chondromalacia patella. There are no further complaints of or treatments for this condition.  The service treatment records are negative for any complaints or treatment for a left knee disorder.  

At a May 1979 rating examination, the Veteran reported that in June 1977, he was in a motor vehicle accident (MVA) during which he was "pinned under the jeep" sustaining a low back injury.  He also reported that he had difficulty moving his left leg and felt like it did not have any circulation.  The Veteran was able to perform heel and toe walking and squatting, bearing full weight on each lower extremity without any difficulty.  

At a December 1985 rating examination, the Veteran complained of recurrent and progressive low back pain.  His gait was normal and straight leg raising was negative.  In August 1991, his lower joints were found to be normal.  

VA treatment records show the Veteran reported knee pain in July 2003, at which time the record notes that the Veteran was walking five to six miles per day.  The Veteran was diagnosed with degenerative arthritis of the left knee per X-ray findings dated in July 2008 and degenerative arthritis of the right knee per X-ray findings dated in September 2008.  

A January 2009 VA examination showed that the Veteran reported subjective symptoms of progressively worsening right knee pain, with occasional instability, giving way, stiffness and locking, fatigability, and lack of endurance.  The Veteran reported using knee braces for the prior three months. A physical examination revealed gait and posture were normal and no assistive devices were used for ambulation. The Veteran's right knee was normal in appearance, without heat, redness, swelling, abnormal movement, instability, or weakness. The sensory and motor functions were within normal limits. Reflexes were normal. Range of motion of the right knee was from zero degrees of extension to 135 degrees of flexion, with pain occurring at 130 degrees. The joint function of the right knee was not additionally limited by pain, fatigue, or lack of endurance after repetitive use.  X-ray findings show degenerative joint disease of the right knee. The examiner opined that it was less likely than not that degenerative joint disease of the right knee was secondary to the motor vehicle accident in service as the available medical records failed to show any treatment for a right knee condition from 1978 to 2003.

The Veteran was afforded a VA examination in December 2011.  The examiner diagnosed osteoarthritis of the bilateral knees.  By way of history, the examiner noted that the Veteran had "injury to his knees in MVA while on active duty in 1977. Recovered. Began to experience aching in his knees in approximately 2005."  

The examiner opined that it was less likely than not that the bilateral knee disorders had clinical onset or otherwise related to active duty.  As a rationale, the examiner stated 

There is no evidence in the STRs that DJD of the knees was present while the veteran was on active duty. In addition, the medical records do not indicate that the veteran was symptomatic from his knees until fairly recently, some 30 years after the alleged injury in the service. This is not the typical clinical course of arthritis due to an injury.

The examiner also opined that it was less likely than not that the Veteran's left knee disability had its onset in service, was otherwise related to active duty, or was aggravated by his right knee disability or his service connected low back strain.  In support of this opinion, the examiner provided the following rationale: 

There is no evidence in the STR's that the left knee was symptomatic while the veteran was on active duty. There is no evidence that he experienced an unstable or abnormal gait due to a knee or back condition while on active duty, or within the first several years after leaving active duty, so as to cause increased weight bearing on the left leg due to a disability of the right knee or low back.

The Veteran underwent a third VA examination in September 2014.  The examiner diagnosed degenerative joint disease of the bilateral knees and status post total knee arthroplasty of the left knee.  By way of history, the examiner noted that the Veteran "had a MVA in 1978 while he was in National Guard hurting both his knees. His knees have been hurting since then. Pain has gradually gotten
worse. He had knee replacement on left side 2 years ago."

The examiner opined that the Veteran's bilateral knee disorders were less likely than not incurred in or caused by an in-service injury, event, or illness.  Regarding the right knee, the examiner stated 

Medical records dated 10/1978 indicate that the claimant had pain right knee on walking. The diagnosis was chondromalacia patella. However, there is no evidence of chronicity. Treatment records remain silent for knee complaints for several years after the knee complaints in 1978. VAMC medical records dated 2003 in CAPRI indicate that the claimant had knee pain while he was walking 5-6 miles a day as he did not have a car. In my opinion, claimant s current DJD [bilateral knees] is less likely related to service as there is no evidence of chronicity. Chondromalacia may not necessarily lead to DJD as per current medical literature. Claimant's DJD may be due to factors other than service.

Regarding the left knee, the examiner stated

Review of STRs does not indicate that claimant had any left knee disability. There is no documentation of claimant having left knee condition within 10 years of discharge. Therefore, a nexus cannot be established.

The examiner further opined that the Veteran's bilateral knee disorders were not secondary to or aggravated by his service-connected back disability or left hip disability.  In support of this opinion, the examiner stated:  

VAMC Medical records in CAPRI do not indicate claimant having abnormal gait or altered body mechanics sufficient to cause extra stress on [bilateral knees] due to hip or back disability. Notes dated 2003 indicate that claimant walked 5-6 miles a day.  In my opinion, claimant's [bilateral] knee condition is related to other factors and life style following discharge. There is no documented evidence to link the [bilateral] knee condition to other service connected disabilities at this time.

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral knee disorders.   Of record are three VA opinions that found no evidence of an etiological relationship between the Veteran's presently diagnosed bilateral knee disorders and in-service injury or service-connected back and hip disorders.  These opinions are supported by fully reasoned rationales.  

The only evidence in favor of the Veteran's claim of a nexus between his current knee disorders and his active service or his service-connected disorders consists of his own statements that his knees have been hurting since service. The Board notes that laypeople are competent to report on matters observed or within their personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, this claim turns on the medical matter of nexus to service, a matter within the province of trained medical professionals.  Laypeople without the appropriate medical training and expertise are not competent to render a probative (i.e., persuasive) opinion on a medical matter. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Hence, the opinions of the VA examiners are more probative regarding a medical nexus opinion regarding the cause or aggravating factors of degenerative joint disease of the bilateral knees.  

Additionally, although at the September 2014 VA examination, the Veteran reported that he has experienced pain in his knees since service, the December 2011 VA examination report showed that the Veteran had stated that his knee pain began in 2005.  Additionally, there is no objective medical evidence of complaints or treatment for knee pain or disorders prior to 2005, many years after his discharge from service.   See Maxon v. West, 12 Vet. App. 453, 458 (1999) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred or aggravated in service resulting in any chronic or persistent disability).  Therefore, the Board finds the objective medical evidence to be more probative as to the issue of chronicity of symptoms than the Veteran's statements.

In light of the evidence of record discussed above, the competent medical evidence weighs against a finding of a nexus between the Veteran's bilateral knee disorders and an in-service injury or event or his service-connected disorders. Because the preponderance of the evidence is against the claims, the Veteran's claims are denied.   

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Entitlement to TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16 (a). When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability. Id. 

The Veteran is service-connected for low back strain with degenerative changes at 40 percent, left hip strain with limitation of extension at 0 percent, and left hip strain with limitation of flexion at 0 percent.  His combined evaluation is 40 percent. See 38 C.F.R. § 4.25 (2015).  The Veteran does not meet the schedular criteria for TDIU at any point during the appeal period pursuant to 38 C.F.R. § 4.16 (a). As such, the claim of entitlement to TDIU on a schedular basis must be denied.

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted. See 38 C.F.R. § 4.16 (b) (2015). However, the competent evidence of record does not indicate the Veteran is unemployable due solely to his service-connected disabilities. While the Veteran is unemployed and contends that his back pain precludes employment, at the December 2011 VA examination, the examiner opined that the Veteran's back disorder does not impact his ability to work as there is no evidence in his medical record that his back condition has worsened to the extent that it would prevent him from obtaining and maintaining employment for which his education and experience would otherwise qualify him. There is no unfavorable ankylosis of the spine, and no associated neurological abnormalities. The veteran's low back disability does not exhibit weakened movement, excess fatigability or incoordination that is attributable to the service connected disorder.  Therefore, the record indicates the Veteran's service-connected disabilities are not of such severity as to render the Veteran unable to maintain gainful employment, to include forms of sedentary employment. As such, the Board finds that criteria for referral for assignment of an extraschedular TDIU pursuant to 38 C.F.R. § 4.16 (b) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).



ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Entitlement to TDIU is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


